DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1, 7-13, and 15-19 of the Response to Office Action (“Response”) filed on 16 August 2021.1

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). The Response improperly renumbered previous claim 18 as claim 17, resulting in there being two claim 17s in the Response. The Response also improperly renumbered previous claim 19 as claim 18. The Response then added a new claim, but numbered the new claim as claim 19 instead of as claim 20. Appropriate correction is required in the applicant’s next reply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 2
Each of claim 18 and claim 19 recites the limitations "the aggregate embedding" (see lines 3 and 4) and “the negative embedding” (see line 5). There is insufficient antecedent basis for these limitations in the claim. Antecedent basis for the limitations appears in claim 17, but 3 For purposes of examination, both claim 18 and claim 19 are being treated as depending from claim 17.
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 improperly depends from itself, and merely repeats the limitations of claim 18. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 7, 9-11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2007/0203761 A1 to Keen (“Keen”) in view of Choi, Edward, et al. "GRAM: graph-based attention model for healthcare representation learning." Proceedings of the 23rd ACM SIGKDD international conference on knowledge discovery and data mining. 2017 (“Choi”), and further in view of U.S. Pat. App. Pub. No. 2003/009356 A1 to Hildebrand et al. (“Hildebrand”).
	Regarding claim 1, Keen teaches the following limitations:
“An appointment scheduling device for scheduling an appointment for a patient to visit a health provider, the appointment scheduling device being configured to” perform steps addressed further below. Keen teaches, “a system for predictively scheduling a patient for procedure medicine.” (See para. [0009].) The system in Keen reads on the claimed “appointment scheduling device,” and use of the system in Keen to schedule a patient for procedure medicine reads on the claimed “for a patient to visit a health provider.”
“Receive input data about the patient, the input data associated with a request to schedule the appointment with the health provider, and to generate an embedding based on the input data.” Keen teaches, in para. [0026], “historical patient-procedure data is provided to the learning module, which then processes that data into a schema and uses that data to generate prediction models.” Keen teaches, in para. [0028], “The classifier module receives new scheduling event requests, and uses the prediction model(s) provided by the learning module to predict an optimal procedure that is responsive to that request. A new scheduling event request includes patient-procedure data.” Keen teaches, in para. [0065], “the classifier module of this example includes a scheduling application that is programmed or otherwise configured to receive new scheduling event requests, and to provide patient-procedure data from each request to a prediction scoring 
“Predict an appointment parameter based on the embedding.” Keen teaches, in para. [0065], “the classifier module of this example includes a scheduling application that is programmed or otherwise configured to receive new scheduling event requests, and to provide patient-procedure data from each request to a prediction scoring engine.” Keen teaches, in para. [0066], “the received or ‘target’ patient-procedure data is processed through each of the models, and given a score. A comparator module then analyzes each score from the three models to determine if the predictions are in agreement.” Processing the data through the models in Keen reads on the claimed “to predict an appointment parameter based on the embedding.”
“Schedule the appointment based on the appointment parameter.” Keen teaches, in para. [0065], “the classifier module of this example includes a scheduling application.” Keen teaches, in para. [0067], “If two or three of the three predictions agree … the patient is predictively scheduled for that procedure.” The predictive scheduling of patients based on the models in Keen reads on the claimed “schedule the appointment based on the appointment parameter.”
“Wherein the input data comprises at least first input data and second input data.” In Keen, any subsets of the historical patient-procedure data (see para. [0026]) and patient-procedure data (see para. [0065]) in Keen read on the claimed “first input data” and “second input data.”

“Wherein generating the embedding comprises: transforming the first input data into a first dense vector representation in a knowledge graph of nodes, the nodes being connected based on similarity, transforming the second input data into a second dense vector representation that is in the knowledge graph of nodes, and combining the first dense vector representation and the second dense vector representation as the embedding.” Choi teaches, on p. 787, “GRaph-based Attention Model (GRAM) that supplements electronic health records (EHR).” Choi teaches, on p. 788, “a given medical ontology G typically expresses the hierarchy of various medical concepts in the form of a parent-child relationship, where the medical codes C form the leaf nodes. Ontology G is represented as a directed acyclic graph (DAG) whose nodes form a set.” Choi teaches, on p. 788, “In the knowledge DAG, each node ci is assigned a basic embedding vector.” Choi teaches, on p. 789, “concatenation of ei and ej” and “concatenating final representation g1, g2, … , g|C| of all medical codes.” The EHRs in Choi are analogous to the historical data in Keen. Elements of the EHRs in Choi read on the claimed “first input data” and “second input data,” the assigning of basic embedding vectors and the forming of the knowledge DAG in Choi read on the claimed “generating the embedding comprises: transforming the first input data into a first dense vector representation in a knowledge graph of nodes, the nodes being connected based on similarity, transforming the second input data into a second dense vector representation that is in the knowledge graph of nodes,” and the concatenating in Choi reads on the claimed “combining the first dense vector representation and the second dense vector representation as the embedding.”

	Hildebrand teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Keen and Choi:
“Wherein the input data is multi-modal input data comprising at least image data and natural language data.” At least use cases 1-5 in Keen (see paras. [0032]-[0036]) read on the claimed “multi-modal input data.” Note also the inclusion of “imaging records” as useful elements of patient records in Keen (see para. [0050]). Hildebrand teaches, “a first data signal being multimedia data which is indicative of a patient condition of a selected patient is input into a local computer” (see abstract), and “multimedia data can be composed of still or animated images, sounds, text, binary or analog data and combinations thereof” (see para. [0015]). The image data and the text data in Hildebrand read on the claimed “image data” and “natural language data.”
	Hildebrand teaches a method for improving the delivery of health care for patients (see abstract), similar to the claimed invention and to the combination of Keen and Choi. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the input data in Keen, to include multiple forms of data, as taught by Hildebrand, to help provide accurate information about patient conditions, as taught by Hildebrand (see abstract and para. [0026]).
	Regarding claim 7, the combination of Keen, Choi, and Hildebrand teaches the following limitations:
“The appointment scheduling device according to claim 1, the appointment scheduling device further comprising an appointment database configured to store a plurality of historical dense vector representations that individually corresponds to a particular historical patient appointment.” As explained above, Keen teaches elements that read on the claimed “appointment scheduling device.” Keen teaches, in para. [0019], “The historical patient-procedure data includes actual completed procedure data of previous patients. The data can be stored, for example, in a relational, object-oriented, or other suitable database structure.” The database structure for storing actual completed procedure data in Keen reads on the claimed “appointment database configured to store a plurality of historical” “representations that individually corresponds to a particular historical patient appointment.” Choi teaches the claimed “representations” being “dense vector representations.” See, for example, Choi teaching on p. 788, “In the knowledge DAG, each node ci is assigned a basic embedding vector.” The rationales for combining Keen and Choi here in this rejection of claim 7 is the same as the rationales for combining the references in the rejection of claim 1 above.
“Wherein the appointment scheduling device is configured to identify a similar historical dense vector representation of the historical dense vector representations and combine the similar historical dense vector representation with the first dense vector representation and the second dense vector representation to generate the embedding.” As explained above, Keen teaches elements that read on the claimed “appointment scheduling device.” Keen teaches, in its abstract, “Scheduling techniques are disclosed that employ one or more predictive scheduling classification algorithms configured to exploit historical data of previously scheduled and completed medical procedures. Thus, i is assigned a basic embedding vector.” The rationales for combining the teachings of Keen and Choi in the rejection of claim 1 also apply to this rejection of claim 7 based on the combination of Keen, Choi, and Hildebrand.
	Regarding claim 9, the combination of Keen, Choi, and Hildebrand teaches the following limitations:
“The appointment scheduling device according to claim 1, wherein the appointment scheduling device is configured to use one or more machine learning models to predict the appointment parameter.” Keen teaches, in para. 
	Regarding claim 10, the combination of Keen, Choi, and Hildebrand teaches the following limitations:
“The appointment scheduling device according to claim 9, wherein the one or more machine learning models comprises a regression model or a classification model.” Keen teaches, in para. [0065], “The prediction scoring engine includes the three prediction models generated and maintained/updated by the by learning module (Naive Bayes, logistics regression, and neural network prediction models).” The combination of the neural network prediction model and the logistics regression prediction model in Keen reads on the claimed “one or more machine learning models comprises a regression model.”
	Regarding claim 11, the combination of Keen, Choi, and Hildebrand teaches the following limitations:
“The appointment scheduling device according to claim 1, wherein the appointment parameter comprises one or more of a required time for the appointment, whether the patient will show up, or timeliness of the patient’s arrival.” Keen teaches, in para. [0037], “Scheduler schedules the patient to an appropriate medical device (for carrying out the prescribed procedure) at a 
	Regarding claim 13, while the claim is of different scope relative to claim 1, the claim recites limitations similar to the limitations recited by claim 1. Due to those similarities, claim 13 is rejected as obvious under 35 USC 103, based on the combination of Keen, Choi, and Hildebrand, for reasons similar to those outlined in the rejection of claim 1 above.
	Regarding claim 15, while the claim is of different scope relative to claim 1, the claim recites limitations similar to the limitations recited by claim 1. Due to those similarities, claim 15 is rejected as obvious under 35 USC 103, based on the combination of Keen, Choi, and Hildebrand, for reasons similar to those outlined in the rejection of claim 1 above.
	Regarding claim 16, the combination of Keen, Choi, and Hildebrand teaches the following limitations:
“The appointment scheduling device according to claim 1, wherein the first dense vector representation is a first array of numeric values and the second dense vector representation is a second array of numeric values.” Choi teaches an “embedding matrix” (see p. 789) and a “co-occurrence matrix” (see p. 790) that, alone or in combination, read(s) on the claimed “first array of numeric values” for one set of data and the claimed “second array of numeric values” for another set of data. The rationales for combining Keen and Choi here in this rejection of claim 16 is the same as the rationales for combining the references in the rejection of claim 1 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Keen in view of Choi, further in view of Hildebrand, and further in view of U.S. Pat. App. Pub. No. 2017/0147910 A1 to Mao et al. (“Mao”).
	Regarding claim 8, Mao teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Choi, Keen, and Hildebrand:
“The appointment scheduling device according to claim 7, wherein the appointment scheduling device is configured to identify the similar historical dense vector representation based on determining which of the historical dense vector representations has the smallest Euclidean distance to one or both of the first dense vector representation and the second dense vector representation.” As explained above, the combination of Keen, Choi, and Hildebrand teaches elements that read on the claimed “appointment scheduling device” and “historical dense vector representations.” Mao teaches, in para. [0047], “the two word embedding layers 210, 215 embed (405) a one-hot input 205 into a dense word representation” and “the semantically relevant words may be found by calculating the Euclidean distance between two dense word vectors in embedding layers.” The calculating of Euclidean distances between dense vectors to determine semantic relevance in Mao reads on the claimed “identify the similar” “dense vector representation based on determining which of the” “dense vector representations has the smallest Euclidean distance to one or both of the first dense vector representation and the second dense vector representation.”
	Mao teaches, in para. [0003], systems and methods for computer learning that can provide improved computer performance, features, and uses, similar to the claimed invention and to the combination of Keen, Choi, and Hildebrand. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processes involving the historical data and patient-procedure data in the form of vectors of the combination of Keen, Choi, and Hildebrand, to include the Euclidean distance determinations of Mao, to facilitate computing devices learning new concepts, as taught by Mao (see para. [0005]), whereby increasing the ability of a computing device to learn, allows it to .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keen in view of Choi, further in view of Hildebrand, further in view of U.S. Pat. App. Pub. No. 2010/0106517 A1 to Kociubinski et al., and further in view of U.S. Pat. App. Pub. No. 2018/0053096 A1 to Farrell et al. (“Farrell”).
	Regarding claim 12, the combination of Keen, Choi, and Hildebrand teaches the following limitations:
“The appointment scheduling device according to claim 11, wherein the appointment scheduling device is configured to predict the required time for appointment using a regression machine learning model.” Keen teaches, in para. [0027], “Multiple prediction models can be generated by the learning module, to improve the robustness of the system's predictions. In one particular embodiment, three prediction models are generated: Naive Bayes, logistics regression, and neural network prediction models.” Keen teaches, in para. [0037], “Scheduler schedules the patient to an appropriate medical device (for carrying out the prescribed procedure) at a specific location, date, and time.” The specific time in Keen reads on the claimed “required time.” Keen teaches, in para. [0067], “If two or three of the three predictions agree based on this determination, then a corresponding set of procedure parameters (e.g., procedure location, procedure equipment, and procedure personnel/technician) from the matched models are provided to the scheduling application, and the patient is predictively scheduled for that procedure.” Establishing procedure parameters including scheduling specific times using the predictions in Keen reads on the claimed “predict the required time for appointment,” and using the 
	Kociubinski teaches limitations below of claim 12 that do not appear to be explicitly taught in their entirety by the combination of Keen, Choi, and Hildebrand:
“And to predict whether the patient will show up.” Kociubinski teaches, “the probability of a no-show is a parameter that can be determined with some degree of accuracy” (see para. [0015]).
	Kociubinski teaches systems and method for medical scheduling, similar to the concepts of the claimed invention and the combination of Keen, Choi, and Hildebrand. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the predicting and scheduling of the combination of Keen, Choi, and Hildebrand to include the no-show parameters taught by Kociubinski to optimize scheduling by accounting for no-shows, delays, and the like, as taught by Kociubinski (see paras. [0016] and [0017]).
	Farrell teaches limitations below of claim 12 that do not appear to be explicitly taught in their entirety by the combination of Keen, Choi, Hildebrand, and Kociubinski:
“Using a classification machine learning model.” Farrell teaches, “machine learning classifiers that classify each pair in the input” (see para. [0020]), and “machine learning methods (such as, for example, logistic regression) can be used for feature ranking” (see para. [0022]). Use of the machine learning classifiers in Farrell reads on the claimed “using a classification machine learning model.”
	Farrell teaches methods and systems for predicting (see title and abstract) in the healthcare context (see para. [0016]), similar to the claimed invention and to the combination of Keen, Choi, Hildebrand, and Kociubinski. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified 
Claim 17 (the first instance) is rejected under 35 U.S.C. 103 as being unpatentable over Keen in view of Choi, further in view of Hildebrand, and further in view of Zhu, Ganggao. Semantic similarity analysis and application in knowledge graphs. Diss. ETSI Telecomunicación (UPM), 2017 (“G. Zhu”). 4
	Regarding claim 17 (the first instance), G. Zhu teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Keen, Choi, and Hildebrand:
“The appointment scheduling device according to claim 1, wherein similarity corresponds to a relative distance between nodes in the knowledge graph.” G. Zhu teaches, on p. 18, “regarding to KG-based applications, similarity or distance metrics are needed for categorical data” and “similarity metrics are first defined as semantic distances and then converted to similarity metrics. Thus, we define the function property of distance and similarity.”
	G. Zhu teaches knowledge graphs (see p. III) similar to the claimed invention and the to the combination of Keen, Choi, and Hildebrand. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the nodes and graphs of the combination of Keen, Choi, and Hildebrand, to reflect relationships between distances and similarity as in G. Zhu, because the similarity methods and similarity-.
Claim 17 (the second instance) is rejected under 35 U.S.C. 103 as being unpatentable over Keen in view of Choi, further in view of Hildebrand, further in view of Zhu, Zihao, et al. "Measuring patient similarities via a deep architecture with medical concept embedding." 2016 IEEE 16th International Conference on Data Mining (ICDM). IEEE, 2016 (“Z. Zhu”), and further in view of Demeester, Thomas, Tim Rocktäschel, and Sebastian Riedel. "Lifted rule injection for relation embeddings." arXiv preprint arXiv:1606.08359 (2016) (“Demeester”). 5
	Regarding claim 17 (the second instance), Z. Zhu teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Keen and Choi:
“The appointment scheduling device according to claim 1, wherein the appointment scheduling device is configured to generate an embedding model for the patient, the embedding model comprising: the input data of the patient; neighbor data of a plurality of patient-neighbors; sample data of a random one of the plurality of patient-neighbors; the embedding for the patient; an aggregate embedding combining each dense vector representation of the patient-neighbors.” With Figure 1 on p. 752, Z. Zhu teaches an “overall framework of supervised patient similarity matching” that reads on the claimed “generate an embedding model for the patient,” wherein the “Patient a” data in Z. Zhu reads on the claimed “input data of the patient,” the “Patient b” data (and other pooled patient data) in Z. Zhu reads on the claimed “neighbor date of a plurality of patient neighbors,” the embedding matrices of Z. Zhu read on the claimed “embedding for the patient,” and the pooling in Z. Zhu reads on the claimed “aggregate embedding combining each dense vector representation of the i,” where the random vector in Z. Zhu reads on the claimed “sample data of a random one of the plurality of patient-neighbors.”
“Wherein the appointment scheduling device is configured to execute an embedding function to generate the dense vector representation corresponding to each of the patient-neighbors based on the corresponding neighbor data for each of the neighbors.” The “overall framework of supervised patient similarity matching” in Figure 1 of p. 752 of Z. Zhu teaches the claimed “embedding function to generate the dense vector representation corresponding to each of the patient-neighbors based on the corresponding neighbor data for each of the neighbors.” In one exemplary interpretation, the “intermediate vectors” and “rich feature vectors” involving “Patient a” and “Patient b” in Z. Zhu read on the claimed “dense vector representation corresponding to each of the patient-neighbors based on the corresponding neighbor data for each of the neighbors.”
	Z. Zhu teaches methodologies for measuring patient similarities (see title) similar to those of the claimed invention and to the combination of Keen, Choi, and Hildebrand. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data processing of the combination of Keen, Choi, and Hildebrand to include the overall framework of supervised patient similarity matching of Z. Zhu, because experimental results show that the model achieves better representations over baselines, which enables more accurate patient cohort discovery, as taught by Z. Zhu (see p. 758).
	Demeester teaches limitations below of claim 17 (second instance) that do not appear to be explicitly taught in their entirety by the combination of Keen, Choi, Hildebrand, and Z. Zhu:
“A negative embedding corresponding to the sample data of the random one of the patient-neighbors.” Demeester teaches, in Section 5.2, “for this experiment we initialized the Freebase relations implied by the rules with negative random vectors.” The negative random vectors of Demeester read on the claimed “negative embedding.”
“Wherein the appointment scheduling device is configured to execute an embedding function to generate the negative embedding from the sample data of the random one of the patient-neighbors.” Demeester teaches, in Section 5.4, “The values of the embeddings in model FSL are more polarized, i.e., we observe stronger negative or positive components than for model F. Furthermore, FSL also reveals a clearer difference between the leftmost (mostly negative, more specific) and right-most (predominantly positive, more general) embeddings (i.e., a clearer separation between positive and negative values in the plot), which results from imposing the order relation in eq. (11) when injecting implications.” Generation of the leftmost (mostly negative) embeddings of Demeester reads on the claimed “generate the negative embedding.”
Demeester teaches modeling processes similar to the claimed invention and to the combination of Keen, Choi, Hildebrand, and Z. Zhu. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data inputs and related processing of the combination of Keen, Choi, Hildebrand, and Z. Zhu, to include the negative embeddings of Demeester, for its beneficial regularization effects and improved results, as taught by Demeester (see Sections 5.2, 5.4, and 6).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keen in view of Choi, further in view of Hildebrand, further in view of Z. Zhu, further in view of 6
	Regarding claim 18, Tsatsin teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Keen, Choi, Hildebrand, Z. Zhu, and Demeester:
“The appointment scheduling device according to claim 1, wherein the appointment scheduling device is configured to: determine a first distance between the embedding for the patient and the aggregate embedding; determine a second distance between the negative embedding and the aggregate embedding; determine a loss as a difference between the first distance and the second distance; and train the embedding model based on the determined loss.” As explained above, the combination of Keen, Choi, Hildebrand, Z. Zhu, and Demeester teaches elements that read on the claimed “embedding for the patient,” “aggregate embedding,” and “negative embedding.” Tsatsin teaches, in para. [0044], “Referring to FIG. 2, the distance between embeddings y and y.sup.+ is identified as D(y,y.sup.+) and the distance between embeddings y and y.sup.- is identified as D(y,y.sup.-). After calculating the distances between the embeddings, a loss L (or error) can be calculated as L=[1+D(y,y.sup.+)-D(y,y.sup.-)].” Tsatsin teaches, in para. [0044], “The weights W.sub.i of the network Net can be trained using back propagation. Back propagation simply means that a gradient of the loss L is fed back into the neural network.” The distance D(y,y.sup.+) and the distance D(y,y.sup.-) of Tsatsin read on the claimed “first distance” and “second distance.” Calculation of the loss L=[1+D(y,y.sup.+)-D(y,y.sup.-)] in Tsatsin reads on the claimed “determine a loss as a difference between the first distance and the second distance.” The training 
	Tsatsin teaches training neural networks to create embedding spaces, similar to the claimed invention and to the combination of Keen, Choi, Hildebrand, Z. Zhu, and Demeester. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processing involving embeddings of the combination of Keen, Choi, Hildebrand, Z. Zhu, and Demeester, to include the distance and loss calculations of Tsatsin, to provide better results to users, and more specifically, so that weights can be adjusted to minimize the loss L as desired by the user, which is extremely useful when the user expects a certain result and the weights can be adjusted until the desired result is reached, as taught by Tsatsin (see para. [0044]).
	Regarding claim 19, while the claim is of different scope relative to claim 18, due to differences in their respective dependencies, the claim recites the same limitations as claim 18. Claim 19 is, therefore, rejected under 35 USC 103 as unpatentable over the combination of Keen, Choi, Hildebrand, Z. Zhu, and Demeester, for the same reasons as claim 18.

Response to Arguments
In view of the amendments to the claims in the Response: the previous objection to claim 1 has been reconsidered and withdrawn, the previous rejection of claim 15 under 35 USC 112(b) has been reconsidered and withdrawn, and the previous use of 35 USC 112(f) to interpret elements of claims 1 and 13 has been reconsidered and withdrawn. New objections to the claims and rejections under 35 USC 112 are being asserted where appropriate (see above).
Applicant’s arguments on pp. 8-15 of the Response, regarding the previous 35 USC 103 rejections of the claims, have been fully considered. The arguments are unpersuasive, and thus, the 35 USC 103 rejections have been maintained, though slight modifications to the rejections have been made as a result of the claims having been amended by the Response. The 
On p. 9 of the Response, the applicant highlights the following text of claim 1: “wherein generating the embedding comprises: transforming the first input data into a first dense vector representation in a knowledge graph of nodes, the nodes being connected based on similarity, transforming the second input data into a second dense vector representation that is in the knowledge graph of nodes, and combining the first dense vector representation and the second dense vector representation as the embedding, and wherein the input data is multi-modal input data comprising at least image data and natural language data.” On pp. 10 and 11 of the Response, the applicant argues that the Office Action did not consider the claim as a whole, including all limitations and how they synergize to delineate the claimed invention (citing In re Wilson, regarding the consideration of all words in a claim), and the Office Action impermissibly relied on unsupported conclusions and cherry picking from isolated elements within the claims and the cited references (citing In re Kahn, regarding mere conclusory statements; and In re Fine, regarding hindsight reconstruction). On p. 11 of the Response, the applicant provides an example of an alleged error made by the Office Action, asserting that the claimed “embedding” must be considered as the claim as a whole defines it and a person of ordinary skill in the art would understand the term, and that it was improper to selectively choose between the claim elements related to the “embedding” when making a determination about what Keen and Choi teach, and whether the references could be combined (citing MPEP 2103 and 2141.02). Also on p. 11 of the Response, the applicant argues that when accounting for the claimed “generate an embedding based on the input data” the Office must account for the limitations in the “generating the embedding comprises” limitation that give context to what an “embedding is,” and the Office failed to do so when accounting for these elements in isolation, which was improper, and lead the Office to state that Keen teaches embeddings when one of ordinary skill would not have made a similar determination. At the bottom of p. 11 of the Response, the 
The examiner finds the arguments and assertions of the above paragraph to be unpersuasive. The rejection of claim 1 based on the combination of Keen, Choi, and Hildebrand considers the claim as a whole and the limitations in their context of the claim as a whole, in compliance with the Office’s guidance. None of the claim limitations have been ignored in the rejections and related rationales. By providing the rationales in the rejection statements, the Office Action has presented support for its conclusions (in the form of passages from the cited references and related explanations), as opposed to providing mere conclusory statements. And while the Office Action cites specific elements from the Keen, Choi, and Hildebrand references, the elements are not isolated from each other or otherwise unrelated. Rather, the Keen, Choi, and Hildebrand references are analogous art, and further, elements of the cited references that are relied upon to make the rejection are analogous to each other or are otherwise related. For example, generally speaking, Keen teaches using historical patient data and multiple prediction models for scheduling patients (see Keen, para. [0007]); Choi teaches EHRs, which are similar to the historical patient data of Keen, being used in one or more additional prediction models, which also are similar to (and in some cases the same as) the prediction models in Keen, to make predictions similar to predictions being made in Keen (see Choi, pp. 787, 788, and 791); and Hildebrand teaches exemplary forms of patient data in line with the historical patient data of Keen and EHRs of Choi (see Hildebrand, para. [0015]), wherein Keen already teaches use of imaging records similar to the multimedia data taught by Hildebrand (see Keen, para. [0050]). 
On p. 12 of the Response, the applicant argues that claim 1 further requires “predicting an appointment parameter based on the embedding,” but Keen cannot use embeddings to make predictions, and the combination with Choi appears to presume that Keen can already handle Choi’s alleged embeddings, which again it cannot. The applicant then asserts that because the Office’s obviousness rationale is premised on the improper conclusion that Keen teaches an “embedding,” the Office has failed to set forth a prima facie case of obviousness. Also on p. 12 and 13 of the Response, the applicant argues that the Office has merely alleged that all elements individually were known in the prior art, and conclusory state those elements could have been combined at the claimed invention, and specifically the Office has failed to present any reasoned explanation that is based in fact and that explicitly connects the Office’s findings to the modifications to the prior art that are necessary to arrive at the claimed invention 
The examiner found the arguments from the paragraphs above to be unpersuasive. The examiner disagrees with the assertion that Keen cannot use embeddings to make predictions or that Keen cannot, for some reason, handle embeddings. First, the term “embedding” is being interpreted in a reasonably broad manner to include the data elements taught by Keen, as explained above. Second, even if the term “embedding” requires more in the context of the claim, that which is missing from Keen is supplied by Choi. Additionally, the applicant’s contentions about Keen being unable to handle Choi’s embeddings lack support. Keen teaches the use of many forms of patient data by a learning module and a classifier module (see Keen, FIG. 1), where the framework entails utilizing multiple prediction models (see Keen, FIG. 3b); and Choi teaches the use of similar patient data with similar prediction models (see Choi, p. 791). This direct link between features of Keen and Choi indicates that Keen can handle Choi’s embeddings, and adding one more prediction model of Choi to the group of similar prediction models of Keen would not require any change to the principle of operation of Keen or render Keen unsuitable for its intended purposes. Furthermore, Choi teaches various motivations for modifying Keen, including an overarching motivation of improving care for patients, as well as 
On p. 14 of the Response, the applicant argues that the Office Action appears to acknowledge that the combination of Keen and Choi does not disclose a particular “multi-modal” feature that uses image data, and instead contends that the deficiency can be cured by Hildebrand. The applicant submits that the Office Action erred because Keen is not capable of being used with multi-modal data with images, and thus, the Office Action did not demonstrate a reasonable expectation of success in adapting the combination of Keen and Choi to operate on multi-modal data, which uses images; and the modification would completely change how Keen and Choi operate, which is improper (citing MPEP 2143.02.I and MPEP 2141.01.VI).
The examiner found the arguments from the paragraphs above to be unpersuasive. Contrary to the applicant’s assertions, Keen suggest use of image data. For example, Keen teaches, in para. [0050], “a sub-set of a single patient's records can be removed from consideration, if so desired (e.g., where the predictive scheduling system is configured to train only on diagnostic and imaging records).” Because Keen already contemplates use of imaging records, there would be a reasonable expectation of success with respect to Keen using multimedia data including images as taught by Hildebrand (see para. [0015]), and would not require any change in how Keen and/or Choi operate(s). For at least these reasons, the 35 USC 103 rejections have been maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald (Jerry) J. O’Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Inconsistencies were found in the way certain claims were numbered or renumbered by the Response, as explained in detail in the Claim Objections section. If the claims were properly numbered/renumbered, claims 1, 7-13, and 15-20 would be pending in this application.
        2 Previous claim 19 was improperly renumbered as claim 18 by the Response. As such, the current rejection of claim 18 under 35 USC 112(b) amounts to maintaining the rejection of previous claim 19 under 35 USC 112(b). Claim 19 of the Response is a newly added claim that was improperly assigned the number associated with previous claim 19.
        3 Previous claim 18 was improperly renumbered by the Response as a second instance of claim 17.
        4 The Response lists two instances of claim 17. The first instance of claim 17 corresponds to previous claim 17. The second instance of claim 17 corresponds to previous claim 18.
        5 The Response renumbered previous claim 18 as a second instance of claim 17. This rejection of the second instance of claim 17 applies to previous claim 18.
        6 The Response renumbered previous claim 19 as claim 18. This rejection of claim 18 applies to previous claim 19. The Response added a new claim, but identified the new claim as claim 19.